Citation Nr: 0929149	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-32 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to May 
1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  Preexisting hearing loss in the left ear did not increase 
in severity during service.

2.  Hearing loss in the right ear did not originate in 
service or for many years thereafter, and the only competent 
opinion to address the question of whether there exists a 
nexus between the disorder and alleged in-service noise 
exposure weighs against the claim.  

3.  The first clinical evidence reflecting complaints of 
tinnitus appears many years after service, and the only 
competent opinion to address the question of whether there 
exists a nexus between the disorder and alleged in-service 
noise exposure weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss in 
the left ear are not met.  38 C.F.R. §§ 1101, 1111, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2008).

2.  The criteria for service connection for hearing loss in 
the right ear are not met.  38 C.F.R. §§ 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

3.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2008), was signed into law 
on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims in 
the February 2006 rating decision, he was provided notice of 
the VCAA in September 2005.  The VCAA letter indicated the 
types of information and evidence necessary to substantiate 
the claims, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in March 2006, pertaining to the 
downstream disability rating and effective date elements of 
his claims, and was furnished a Statement of the Case in 
October 2006.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. 
App. 112.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment notes, a VA 
audiological evaluation, and statements from the Veteran and 
his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  In this regard, in a March 2008 
statement, the Veteran's representative indicated that 
private medical records from 1970 pertaining to hearing 
problems are unavailable.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  If sensorineural hearing loss is manifested 
to a degree of 10 percent within one year after separation 
from service, the disorder may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137.  
The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  
38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 
(2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This standard is 
further explained in 38 C.F.R. § 3.306(b), which provides 
that clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation.  That 
notwithstanding, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  In other words, 
the presumption of the aggravation only arises "where the 
pre-service disability underwent an increase in severity 
during service."  See Wagner v. Principi, 370 F.3d at 1096; 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

If the presumption of aggravation arises under 38 U.S.C.A. 
§ 1153, then the burden lies with the government to rebut by 
clear and unmistakable evidence that the pre-existing disease 
or disorder was not aggravated during service, or by 
establishing that any increase in disability is due to the 
natural progress of the preexisting condition.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; see also Wagner and Hunt, both 
supra.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).

If the Board determines that the preponderance of the 
evidence is against the claim, then it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule will not be applicable.  Ortiz, 274 
F.3d at 1365.

Analysis

The Veteran has asserted that he has hearing loss and 
tinnitus due to exposure to loud noise in service.  He stated 
that he was exposed to airplanes and diesel trucks while 
serving on the flightline refueling airplanes.  He noted that 
he worked as a carpenter after service and has not been 
around industrial type noise since service.

The Veteran's DD Form 214 reflects that he served in the Air 
Force and his specialty was a fuel specialist.  

The service treatment records reflect no complaints, 
findings, or diagnoses of any tinnitus or hearing loss.  A 
December 1961 entrance examination report reflects that 
whispered voice testing revealed 15/15 hearing in both ears, 
and December 1961 audiometric testing reflects pure tone 
thresholds in graph form that appear to show hearing loss in 
the left ear but not in the right ear.  An April 1963 
discharge examination report reflects that whispered voice 
testing revealed 15/15 hearing in both ears, and audiometry 
revealed pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
20
LEFT
0
-5
15
35
45

Initially, the Board observes that the evidence indicates 
that the Veteran had preexisting hearing loss in the left ear 
at service entrance and discharge based on audiometric 
testing but no indication that the preexisting hearing loss 
increased in severity during service.  38 U.S.C.A. §§ 1111, 
1153.  More on any aggravation of preexisting hearing loss in 
the left ear will be discussed below.  

The evidence also indicates that no hearing loss in the right 
ear or tinnitus in either ear was shown in service.  The 
Board notes, however, that the absence of in-service evidence 
of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Medical nexus 
evidence also is needed to support the Veteran's claim for 
service connection for tinnitus.  

Post-service medical evidence includes VA treatment notes 
from July 2005 showing a history of hearing loss for the past 
35 years as well as complaints of tinnitus, and diagnoses of 
severe sloping to profound sensorineural hearing loss in the 
left ear and moderate sloping to severe sensorineural hearing 
loss in the right ear.  

During a VA audiological evaluation in February 2006, the 
Veteran reported a history of bilateral hearing loss and 
tinnitus since 1970, at which time the hearing loss was only 
in the left ear.  He reported military and occupational noise 
exposure.  Current complaints included bilateral hearing loss 
with left ear worse than the right.  The examiner commented 
that induction and discharge hearing testing shows that the 
Veteran entered service with a high frequency hearing loss in 
the left ear and was discharged with basically the same 
hearing, indicating that hearing did not worsen while in 
service, and that induction and discharge hearing testing 
shows normal hearing in the right ear.  The examiner noted 
that the Veteran was exposed to jet and diesel engine noise 
in service for about two years and to power tool noise in his 
occupation as a carpenter, and that the Veteran wore hearing 
protection during both.  The examiner then opined that the 
Veteran's hearing loss was not permanently aggravated by 
military noise exposure and that tinnitus was not caused by 
military noise exposure, as the Veteran left service with 
essentially the same hearing with which he entered.  The 
examiner explained that noise-induced hearing loss and 
tinnitus generally do not have delayed onset, especially a 
seven-year delay, and that noise-induced hearing loss is 
unlikely to progress without continuing noise exposure, yet 
the Veteran reported not only a decrease in hearing since 
leaving the service but also that it has progressed since his 
last evaluation three months earlier.

Audiometry revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
75
80
85
LEFT
70
75
85
90
105

Speech recognition scores on the Maryland CNC Word List were 
44 percent in the right ear and 8 percent in the left ear.  
The examiner noted that the Veteran had severe to profound 
sensorineural hearing loss in the left ear and moderate to 
severe possibly mixed hearing loss in the right ear.

As indicated above, post-service evidence supports a finding 
of current hearing loss in each ear to an extent recognized 
as a disability as defined by 38 C.F.R. § 3.385.  Further, 
the Veteran has asserted experiencing tinnitus, the type of 
disability that he can establish on the basis of his own 
assertions.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).   However, the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied because the competent, probative evidence establishes 
that there is no medical relationship, or nexus, between each 
disability and the Veteran's period of service.

Even if the Board were to accept, as credible, the Veteran's 
assertions of in-service noise exposure, there are no 
complaints, findings, or diagnoses of hearing loss or 
tinnitus until over 40 years after service.  The passage of 
many years between discharge from active service and any 
medical complaints or documentation of a claimed disability 
is a factor that weighs against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Moreover, the only competent opinion to address the etiology 
of the Veteran's hearing loss and tinnitus weighs against the 
claims.  Here, the VA examiner considered the Veteran's 
complaints and description of noise exposure, and the 
evidence in the claims file.  However, after examining the 
Veteran, the examiner concluded that the Veteran had 
preexisting hearing loss in the left ear and that it was not 
aggravated by service.  The examiner also essentially 
concluded that the Veteran's hearing loss in the right ear is 
not related to service.  The examiner further concluded that 
the Veteran's tinnitus is not related to service.

The Board finds the above opinion probative and dispositive 
on the nexus question in each claim, based as it was on both 
evaluation of the Veteran and consideration of his documented 
medical history and assertions.  Hence, the only competent, 
probative opinion to address the relationship between the 
Veteran's current disabilities and service weighs against the 
claims.

The Board notes the Veteran's assertion that VA doctors 
advised him of a link between his hearing problems and 
service; however, a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Board 
also notes his assertion that a private doctor told him in 
1970 that he had irreversible nerve damage caused by noise 
exposure.  In addition to being attenuated and inherently 
unreliable to constitute medical evidence, the statement as 
reported by the Veteran does not establish a link between his 
hearing loss or tinnitus and service.  See id.  

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran and his 
representative.  However, these assertions, alone, provide no 
basis for allowance of the claims.  As indicated above, the 
claims turn on the medical matter of a medical nexus-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hearing loss in the left ear is 
denied.

Service connection for hearing loss in the right ear is 
denied.

Service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


